Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed November 4, 2020 is acknowledged.  Claims 203 are cancelled. Claim 1 is amended. Claims 1 and 4-10 are pending and under examination in this office action.
3.	Applicant’s arguments filed on November 4, 2020 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
4.	The objection to the disclosure is withdrawn in response to Applicant’s amendment to the specification.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 2-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.

The rejection of claims 1, 5-6, 8 and 10 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Kuslich et al. (US2013/0203061) is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over Kuslich et al. (US2013/0203061) in view of Scarano et al. (2016) and evidentiary references: Kang et al. (2013), Olsson et al. (2005) and Lien et al. (2015) is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Kuslich et al. (US2013/0203061) in view of Scarano et al. (2016) and evidentiary references: Kang et al. (2013), Olsson et al. (2005) and Lien et al. (2015) and further in view of Martin et al. (2011) is moot because the claims are canceled. 
The rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10520514 is withdrawn in response to Applicant’s approved terminal disclaimer and cancellation of claims 2-3.

Claim Rejections/Objections Maintained
In view of the amendment filed on November 4, 2020, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-10 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1 and 4-10 as amended encompass using a genus of 1st post-translational modification antibody against phosphorylated tau protein, a genus of 1st post-translation modification medium, a genus of 2nd post-translational modification antibody against O-glycosylated tau protein, a genus of 2nd post-translational modification medium, a genus of physical characteristics, a genus of chemical characteristics, a genus of ratio of a 1st difference to a 2nd difference, a genus of st difference to the 2nd  difference.
On p. 6 of the response, Applicant argues that the rejection has been overcome because independent claim 1 has been amended to include phosphorylated tau protein for the first post-translational modification and O-glycosylated tau protein for the second post-translational modification. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient information or description or evidence to demonstrate that Applicant is in possession of the claimed method because:
i. Applicant has not disclosed sufficient species for the broad genus of 1st post-translational modification antibody against phosphorylated tau protein, 1st post-translation modification medium, 2nd post-translational modification antibody against O-glycosylated tau protein, 2nd post-translational modification medium, physical characteristics, chemical characteristics, ratio of a 1st difference to a 2nd difference, reference value for determining whether the first-post translational modification or the second post-translational modification is increased or decreased based on the ratio of the 1st difference to the 2nd  difference.
ii. The specification only describes monitoring hyperphosphorylation and O-glycosylation in a tau protein using a microbead bound to the tau protein mixed with an 
iii. The specification has provided no structures or sequences sufficiently detailed to show that he/she was in possession of using the claimed genus of 1st post-translational modification antibody against phosphorylated tau protein and the claimed genus of 2nd post-translational modification antibody against O-glycosylated tau protein in the claimed invention as a whole. There was also no known or disclosed correlation between the required function (binding to phosphorylated tau protein or O-glycosylated tau protein) and any particular structure or sequence for the claimed genus of the 1st post-translational modification antibody against phosphorylated tau protein and the claimed genus of 2nd post-translational modification antibody against O-glycosylated tau protein.  The specification provides no detailed structures or sequences or correlation between the claimed genus of the 1st post-translational modification antibody against phosphorylated tau protein and Phospho-Tau (Ser202, Thr205) Antibody (AT8), MN1020)). The specification provides no detailed structures or sequences or correlation st post-translational modification antibody against O-glycosylated tau protein and O-GlcNAc (CTD110.6) Mouse mAB, #9875)) or a site-specific O-GlcNAc tau antibody disclosed by Yuzwa (see p. 857, abstract; p. 862,figure 1, p.861-865, results). The specification does not describe any relevant identifying characteristics for such antibodies specific phosphorylated tau or O-glycosylated tau, or even a single variable region for the claimed antibodies. The instant specification fails to support its contention that generating the 1st post-translational modification antibody against phosphorylated tau protein and the 2nd post-translational modification antibody against O-glycosylated tau protein with the claimed properties would be straightforward for a person of ordinary skill in the art given the state of antibody technology because O-glycosylation sites within Tau protein are specific and controls phosphorylation state of tau in view of Smet-Nocca et al. (Mol. BioSyst. 2011; 7:1420-1429), Liu et al. (PNAS 2004; 101:10804-10809) and Yuzwa et al. (Amino Acids, 2011; 40:857-868). See AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014).
Unlike the antibody example cited in the PTO guidelines, therefore, simple possession of the known phosphorylated tau protein or O-glycosylated tau protein did not place Applicant in possession of using the claimed antibodies against phosphorylated tau protein or O-glycosylated tau protein in the claimed method. What it does demand is that one of skill in the art can “visualize or recognize” the claimed antibodies based on the specification’s disclosure. Eli Lilly, 119 F.3d at 1568. In other words, the specification must demonstrate constructive possession, and the instant specification fails to do so. Ariad, 598 F.3d at 1352. Thus, the actual inventive work of producing antibodies against phosphorylated tau protein or O-glycosylated tau protein Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). 
The specification’s general reference to the 1st post-translational modification antibody against phosphorylated tau protein and the 2nd post-translational modification antibody against O-glycosylated tau protein does not clearly suggest any particular sequences that can be used in order to result in the claimed antibodies or the claimed features. As such, he cannot possibly have possessed the claimed method using the entire genus.
	iv. The specification has provided no structures or sequences sufficiently detailed to show that he/she was in possession of using the claimed genus of 1st post-translation modification medium, 2nd post-translational modification medium, physical characteristics, chemical characteristics, ratio of a 1st difference to a 2nd difference, reference value for determining whether the first-post translational modification or the second post-translational modification is increased or decreased based on the ratio of the 1st difference to the 2nd  difference in the claimed invention as a whole. There was also no known or disclosed correlation between the required function (1st post-translation modification medium, 2nd post-translational modification medium bound to the phosphorylated tau or O-glycosylated tau protein mixed with an antibody specific for the phosphorylated tau or O-glycosylated tau protein) and any particular structure or sequence for the claimed genus of 1st post-translation modification medium or 2nd post-translational modification medium. The specification provides no detailed structures or st post-translation modification medium or 2nd post-translational modification medium and a mcirobead bound to the tau protein mixed with an antibody capable of binding O-glycosylated proteins (O-GlcNAc (CTD110.6) Mouse mAB, #9875)) and a microbead bound to tau protein mixed with an antibody capable of binding phosphorylated tau protein (Thermo Fisher, Phospho-Tau (Ser202, Thr205) Antibody (AT8), MN1020)).  
	v. The specification has provided no structures or sequences sufficiently detailed to show that he/she was in possession of using the claimed genus of physical characteristics, chemical characteristics, ratio of a 1st difference to a 2nd difference, reference value for determining whether the first-post translational modification or the second post-translational modification is increased or decreased based on the ratio of the 1st difference to the 2nd  difference in the claimed invention as a whole. There was also no known or disclosed correlation between the required function (physical characteristics, chemical characteristics, ratio of a 1st difference to a 2nd difference, reference value) and any particular structure for the claimed genus of physical characteristics, chemical characteristics, ratio of a 1st difference to a 2nd difference, reference value. The specification provides no detailed structures or sequences or correlation between the claimed genus of physical characteristics, chemical characteristics, the claimed genus of ratio of a 1st difference to a 2nd difference, the claimed genus of reference value and  the samples that were treated with 100 uM Thiamet G and measured for impedance using a biosensor array (10x10 or 20x20) with an electrode interval of 0.7 um, wherein the increased concentration of Thiamet G indicates that O-glycosylation of tau protein was increased based on the confirmation 
	Taken together, the specification provides no sufficient species or functional characteristics coupled with a known or disclosed correlation between function and structure of the claimed genera. Since the common characteristics/features of other antibodies against phosphorylated tau or O-glycosylated tau protein are unknown and the common characteristics/features of other 1st/2nd post-translation modification medium, physical characteristics, chemical characteristics, ratio of a 1st difference to a 2nd difference, reference value are also unknown, a skilled artisan cannot envision the functional correlations of the claimed genera with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of antibodies against phosphorylated tau or O-glycosylated tau protein are unknown and the common characteristics/features of other 1st/2nd post-translation modification medium, physical characteristics, chemical characteristics, ratio of a 1st difference to a 2nd difference, reference value.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those  of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1 and 4-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on November 4, 2020.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 4-10 are indefinite because of the following: 
i. independent claim 1 recites “combining a first post-translational modification of target proteins with……….. combining a second post-translational modification of target proteins with……., wherein the first post-translational modification is phosphorylated tau protein and the second post-translational modification is O-glycosylated tau protein”. It is unclear whether the limitation “wherein the first post-translational modification is phosphorylated tau protein” means that the preceding limitation “a first post-translational modification of target proteins” is phosphorylated tau protein (i.e. the post-translational modification is phosphorylation and the target protein is tau protein) or “phosphorylated tau protein of target proteins”. For examination purposes, the limitation “a first post-translational modification of target proteins” is interpreted as “phosphorylated tau protein” and the limitation “a first post-translational modification antibody” is interpreted as “an anti-phosphorylated tau protein antibody”.  The same issue applies to the limitation “a second post-translational modification is O-glycosylated tau protein”.
ii. It is unclear what degree would considered as “…..the second post-translational modification being inversely proportional to the first post-translational modification…….” between glycosylated tau protein and phosphorylated and whether the level or ratio of glycosylated tau protein and phosphorylated can reach the claimed ratio. For examination purposes, the limitation ““…..the second post-translational modification being inversely proportional to the first post-translational modification….” is 
iii. it is unclear what reference value is used and whether the reference value for  the first difference and the second difference is the same reference value in view of different post-translational modifications, phosphorylated tau and O-glycosylated tau, which are detected by different antibodies.
The rest of the claims are indefinite as depending from an indefinite claim 1. 

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scarano et al. (Analytic Chimica Acta, 2016; 940:21-37, cited previously) in view of Martin et al. (Neurochem., Intl. 2011; 58:458-471, cited previously) and Yuzwa et al. (Amino Acids, 2011; 40:857-868), and evidentiary references:Kang et al. (Clin Chem 2013; 59:903-916, cited previously), Olsson et al. (Clin. Chem. 2005; 51:336-345, cited . 	
Claims 1 and 4-10 are drawn to a method for monitoring post-translational modifications of protein, comprising: i. prepare a 1st post-translational modification medium by combining a 1st antibody binding a 1st post-translational modification of target proteins; ii. prepare a 2nd post-translation modification medium by combining a 2nd antibody binding to a 2nd post-translational modification of target proteins; iii. obtaining a 1st measured value of the 1st post-translational modification medium; iv. obtaining a 2nd measured value of the second post-translational modification medium; v. obtaining a ratio of a first difference to a second difference=(the first measured value-a reference value)/(the second measured value-the reference value); vi. determining whether the first and the second different fluorescent values between the first and a reference value and between the second and a reference value. 
Kuslich et al. (US2013/0203061) teaches a method for detecting a presence or level of one or more vesicles with a post-translation modification of a biomarker in a biological sample obtained from a subject, wherein the post post-translation modification includes phosphorylation and glycosylation, comprising: i) contacting the biological sample with one or more lectin; ii) contacting the biological sample with one or more non-lectin binding agent, wherein the one or more non-lectin binding agent binds a microvesicle surface antigen, wherein the one or more non-lectin binding agent comprises one or more binding agent include monoclonal antibodies, polyclonal antibodies, Fabs, Fab', single chain antibodies, synthetic antibodies; wherein the lectin can be attached indirectly to the label including a magnetic label, a fluorescent moiety,  detection; iv) comparing the detected presence or level of the one or more vesicle to one or more reference values, wherein the reference value is an impedance of base bead combined with the target proteins but no antibody (see [0266], [0031]-[0034]; [0031]-[0041], [0199]-[0200], [0201]-[0205]; [0323], in particular).  
But Kuslich does not explicitly teach antibodies against phosphorylated tau protein and O-gylcosylated tau protein as 1st and 2nd post-translational medication as in claim 1 and does not teach disposing the first post-translational modification medium between a first and a second electrode to obtain an impedance including magnetic bead by a magnetic substance as in claims 7 and 9.
While Kuslich does not teach antibodies against phosphorylated tau protein and O-gylcosylated tau protein as in claim 1, Scarano et al., Martin et al. and Yuzwa et al. teach these limitations and provide motivation and an expectation of success in 
Scarano teaches methods of detecting Alzheimer’s disease comprising using immunoassay platforms (based on ELISA or microbead-based multianalyte profiling (xMAP) or xMAP-Luminex platform technology to detect amyloid β1–42 (Aβ1–42), total tau (t-tau), and tau phosphorylated at Thr181 (p-τ181) in CSF using antibodies against Aβ1–42, t-tau and p-τ181 (see p. 24-25) as in claims 5-6, or using surface plasmon resonance (SPR, conventional and imaging) or localized SPR (LSPR) and electrochemical impedance spectroscopy by coupling immunosensing to disposable printed electrodes or amyloid beta impedimetric immunosensors (p. 25-27) to detect Aβ1–42, t-tau and p-τ181 in CSF using antibodies against Aβ1–42, t-tau and p-τ181 as in claims 7-9  (see p. 24-25). The method of xMAP or xMAP-Luminex platform technology includes the steps recited in independent claim 1 as evidenced by Kang et al.(see p. 5-6 ) or Olsson et al. (abstract; p. 337-338) and the method of using surface plasmon resonance (SPR, conventional and imaging) or localized SPR (LSPR) and electrochemical impedance spectroscopy by coupling immunosensing to disposable printed electrodes to detect Aβ1–42, t-tau and p-τ181 includes the step of disposing the first post-translational modification medium including magnetic bead moved by a magnetic substance between a first and a second electrode to obtain an impedance as in claims 7, 9 and 10 as evidenced by Lien et al. (p. 72-75) and Esteves-Villanueva et al. (see abstract; p.56-57).
Martin teaches detection of tau proteins with different post-translational modifications including phosphorylated tau protein and O-glycosylated tau as in claim 1for diagnosis of AD and that O-glycosylation of tau at S356 slows tau-aggration and nd col., 3. Tau post-translational modifications to p. 464, 1st col.; p. 465, 2nd col., 4. Interactions between tau post-translational modifications to p. 467).
	Yuzwa et al. teach that the O-GlcNAc modification on O-glycosylated Tau can be mapped and detected using a site-specific O-GlcNAc tau antibody (see p. 857, abstract; p. 862,figure 1, p.861-865, results). Yuzwa teaches that increased O-GlcNAc levels can decrease tau phosphorylation, the attachment of O-GlcNAc may occur at residues that can also be phosphorylated or at residues closed to potential phosphorylated sites, or O-GlcNAc medication o and mapping the O-GlcNAc modification sites of tau (see p. 858, 1st col.)
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Scarano, Martin and Yuzwa with the teaching of Kuslich to monitor phosphorylated tau protein and O-glycosylated tau protein using antibodies against phosphorylated tau protein and O-glycosylated tau protein in the method of Kuslich and Scarano with an expectation of success because Scarano, Martin and Yuzwa have taught detection of tau proteins with different post-translational modifications including phosphorylated tau protein using an anti-phosphorylated tau antibody and an anti-O-glycosylated tau for diagnosis of AD, and Kuslich and Scarano 
Further, while Kuslich does not teach disposing the first post-translational modification medium between a first and a second electrode to obtain an impedance including magnetic bead by a magnetic substance as in claims 7 and 9, Scarano teaches this limitation. Scarano teaches detecting Alzheimer’s disease comprising using immunoassay platforms (based on ELISA or microbead-based multianalyte profiling (xMAP) or xMAP-Luminex platform technology to detect amyloid β1–42 (Aβ1–42), total tau (t-tau), and tau phosphorylated at Thr181 (p-τ181) in CSF using antibodies against Aβ1–42, t-tau and p-τ181 (see p. 24-25) or using surface plasmon resonance (SPR, conventional and imaging) or localized SPR (LSPR) and electrochemical impedance spectroscopy by coupling immunosensing to disposable printed electrodes or amyloid beta impedimetric immunosensors (p. 25-27) to detect Aβ1–42, t-tau and p-τ181 in CSF using antibodies against Aβ1–42, t-tau and p-τ181 (see p. 24-25). The method of using surface plasmon resonance (SPR, conventional and imaging) or localized SPR (LSPR) and electrochemical impedance spectroscopy is by coupling immunosensing to disposable printed electrodes to detect Aβ1–42, t-tau and p-τ181, which includes the step of disposing the first post-translational modification medium including magnetic bead moved by a magnetic substance between a first and a second electrode to obtain an impedance as in claims 7 and 9 as evidenced by Lien et al. (p. 72-75) and Esteves-Villanueva et al. (see abstract; p.56-57).
 Scarano with the teaching of Kuslich to obtain the first measured value including disposing the first post-translational modification medium including magnetic bead moved by a magnetic substance between a first and a second electrode to obtain an impedance in the method of Kuslich with an expectation of success because Scarano teaches xMAP or xMAP-Luminex platform technology to detect amyloid β1–42 (Aβ1–42), total tau (t-tau), and tau phosphorylated at Thr181 (p-τ181) in CSF using antibodies against Aβ1–42, t-tau and p-τ181 (see p. 24-25) and also teaches using surface plasmon resonance (SPR, conventional and imaging) or localized SPR (LSPR) and electrochemical impedance spectroscopy by coupling immunosensing to disposable printed electrodes or amyloid beta impedimetric immunosensors to detect Aβ1–42, t-tau and p-τ181. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Conclusion

10.	NO CLAIM IS ALLOWED.



11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
February 22, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649